DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto et al. (US 4905748) in view of Shinomiya (JPH06-239110, with English machine translation) and Materne et al. (US 6306949).
Regarding claims 1, 3, and 5, Kukimoto discloses a pneumatic tire comprising a tread region with tread surface and a sidewall region (see Fig. 16, 24a,b, claim 1); the tread comprising a plurality of main groove in the tire circumferential direction (see circumferential grooves 4). In the embodiments of Fig. 24a,b and 25a, Kukimoto discloses configuring the widths of the grooves such that the outside side grooves have smaller widths than the inner side grooves. Kukimoto also discloses configuring the negative ratio to be 5-30% on the outer side and the negative ratio on the inner side to be 10 to 40% (col 10, lines 21-29; Table 1)--thus, the total groove area on the inboard side is larger than the total groove area on the outboard side.
In the Fig. 24 and 25 embodiments, Kukimoto discloses varying groove widths but is silent as to the land widths, particularly wherein the inboardmost land portion has the smallest width and the 
While Kukimoto does not expressly recite an "indicator region" that indicates mounting direction, Kukimoto does discuss the intended mounting direction of the tire (see Fig. 24a,b, discussed above) and Examiner takes Official Notice that is extremely well known and conventional to provide an indication marking on the tire sidewall to denote intended mounting direction for asymmetric tires.
Kukimoto is silent as to the rebound resilience being 35 to 40%. In the same field of endeavor of tire treads, Materne discloses a rubber composition for tire treads (col 1, lines 11-12; col 6, lines 27-30) that exhibits better wear performance without affecting wet traction and rolling resistance for a tire (col 15, lines 1-5; see Table 2, also col 15, lines 1- col 16, line 18). Materne discloses the rebound resilience of the rubber composition as 36-38% at 23C (Table 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Kukimoto with the 
Regarding claims 8 and 9, Kukimoto discloses embodiments where there are three grooves and four grooves on the tread (see Fig. 32, Fig. 24)--it is also noted that the claim does not appear to restrict the main grooves to only three or only four. As to the void ratio, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the void ratio as 30 to 40% since Kukimoto discloses configuring the negative ratio to be 5-30% on the outer side and the negative ratio on the inner side to be 10 to 40% (col 10, lines 21-29), said ranges overlapping the claimed range. Examiner notes that the void ratio between the two groove ends in Kukimoto would be the average of the inner and outer sides (i.e., if the inner is 30% and outer is 40%, then the tread as a whole would have a void ratio of 35%). One would have been motivated to control the water discharge performance and wear resistive performance (col 10, lines 20-29).
Regarding claim 10, Materne discloses the tread rubber as having a Shore A hardness of 67-70 (Table 2).

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto et al. (US 4905748) in view of Shinomiya (JPH06-239110, with English machine translation) and Materne et al. (US 6306949) as applied to claim 3 above, and further in view of Choo (KR 10-2004-0036838, with English machine translation).
Regarding claims 6 and 13, Kukimoto discloses embodiments where there are three grooves and four grooves on the tread (see Fig. 32, Fig. 24)--which implies four or five ribs. The land area of each rib equates to the rib's land width times the tread circumference. Since the circumference is approximately the same for each rib, the area relationship is based on the land width relationship. For a tread having four main grooves and five land portions, if each land portion had equal width, then the outboardmost 
Choo, similarly directed towards an asymmetric tread, teaches configuring the tread width of the outer side shoulder land portion as 109 to 120% of the inner side shoulder land portion to improve 
cornering and wear performance ([0017,0020,0037]). Given this range and in view of Shinomiya, the largest area the outboard land portion could occupy is about 23% for a five land portion tire
 (120 /(100+ >100 + >100 + >100 + 120 )= <23%).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outboard shoulder with area that is 20 to 25% of the total area of the land portions since (1) Kukimoto discloses that the tread can have four grooves (see Fig. 24), thus yielding five land portions; (2) Shinomiya discloses decreasing land widths and increasing groove widths from an outboard side to the inboard side to enhance dry road and cornering performance ([0007,0008,0012]) and depicts the widest land portion with width (L1) as slightly greater than the other land portion widths (L2, L3, L4) (see Fig. 1-3)--thus, suggesting the an outboard shoulder land area of greater than 20% of the total; and (3) Choo discloses the outer shoulder land width as 109 to 120% of the inner shoulder land width to improve cornering and wear performance ([0017,0020,0037])--thus suggesting an outboard shoulder land area of at most 23% in Kukimoto (modified). One of ordinary skill in the art would have been motivated to adjust the size of the land portions to control the cornering and wear performance of the tire. 
As to the void ratio recited in claim 13, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the void ratio as 30 to 40% since Kukimoto discloses configuring the negative ratio to be 5-30% on the outer side and the negative ratio on the inner side to be 10 to 40% (col 10, lines 21-29), said ranges overlapping the claimed range. Examiner notes that the void ratio between the two groove ends in Kukimoto would be the average of the inner and outer sides (i.e., if the inner is 30% and outer is 40%, then the tread as a whole would have a void ratio of 35%). One would have been motivated to control the water discharge performance and wear resistive performance (col 10, lines 20-29).
Regarding claims 7 and 14, Kukimoto discloses embodiments where there are three grooves and four grooves on the tread (see Fig. 32, Fig. 24)--which implies four or five ribs. The land area of each rib equates to the rib's land width times the tread circumference. Since the circumference is approximately the same for each rib, the area relationship is based on the land width relationship. For a tread having three main grooves and four land portions, if each land portion had equal width, then the outboardmost land portion would have an area of 25% of the total area of all the land portions (one land/four total=25%). As detailed above, Shinomiya discloses decreasing land widths and increasing groove widths from an outboard side to the inboard side ([0007,0008,0012]) and depicts the widest land portion with width (L1) as slightly greater than the other land portion widths (L2, L3, L4) (see Fig. 1-3). In Kukimoto as modified by Shinomiya, the outboardmost land portion would have a slightly larger width and its area would be slightly greater than the other areas and thus slightly greater than 25% of the total for a three groove/four rib tread. Shinomiya does not expressly provide a range for the land width differences.
Choo, similarly directed towards an asymmetric tread, teaches configuring the tread width of the outer side shoulder land portion as 109 to 120% of the inner side shoulder land portion to improve 
cornering and wear performance ([0017,0020,0037]). Given this range and in view of Shinomiya, the largest area the outboard land portion could occupy is about 29% for a five land portion tire

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outboard shoulder with area that is 25 to 30% of the total area of the land portions since (1) Kukimoto discloses that the tread can have three grooves (see Fig. 32), thus yielding four land portions; (2) Shinomiya discloses decreasing land widths and increasing groove widths from an outboard side to the inboard side to enhance dry road and cornering performance ([0007,0008,0012]) and depicts the widest land portion with width (L1) as slightly greater than the other land portion widths (L2, L3, L4) (see Fig. 1-3)--thus, suggesting the an outboard shoulder land area of greater than 25% of the total; and (3) Choo discloses the outer shoulder land width as 109 to 120% of the inner shoulder land width to improve cornering and wear performance ([0017,0020,0037])--thus suggesting an outboard shoulder land area of at most 29% in Kukimoto (modified). One of ordinary skill in the art would have been motivated to adjust the size of the land portions to control the cornering and wear performance of the tire. 
As to the void ratio recited in claim 14, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the void ratio as 30 to 40% since Kukimoto discloses configuring the negative ratio to be 5-30% on the outer side and the negative ratio on the inner side to be 10 to 40% (col 10, lines 21-29), said ranges overlapping the claimed range. Examiner notes that the void ratio between the two groove ends in Kukimoto would be the average of the inner and outer sides (i.e., if the inner is 30% and outer is 40%, then the tread as a whole would have a void ratio of 35%). One would have been motivated to control the water discharge performance and wear resistive performance (col 10, lines 20-29).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto et al. (US 4905748) in view of Materne et al. (US 6306949), Shinomiya (JPH06-239110, with English machine translation), and Choo (KR 10-2004-0036838, with English machine translation).
Regarding claim 11, Kukimoto discloses a pneumatic tire comprising a tread region with tread surface and a sidewall region (see Fig. 16, 24a,b, claim 1); the tread comprising a plurality of main groove in the tire circumferential direction (see circumferential grooves 4). In the embodiments of Fig. 24a,b and 25a, Kukimoto discloses configuring the widths of the grooves such that the outside side grooves have smaller widths than the inner side grooves. Kukimoto also discloses configuring the negative ratio to be 5-30% on the outer side and the negative ratio on the inner side to be 10 to 40% (col 10, lines 21-29; Table 1)--thus, the total groove area on the inboard side is larger than the total groove area on the outboard side.
In the Fig. 24 and 25 embodiments, Kukimoto discloses varying groove widths but is silent as to the land widths, particularly wherein the inboardmost land portion has the smallest width and the outboardmost land portion having the largest width. In the same field of endeavor of pneumatic tire treads, Shinomiya discloses a tread having at least three circumferential grooves wherein the land-sea ratio (ratio of land area to groove area) is gradually changed by changing not only the groove widths of the main groove but also the land widths ([0005]). Shinomiya discloses decreasing the land widths and increasing the groove widths from one side of the tread to the other ([0007,0012]) wherein the tire is arranged such that the outboard side has the largest land-sea ratio (i.e., lowest negative ratio) to improve cornering and dry road performance ([0008,0020])--thus, the outboardmost land has largest width and the inboardmost land has the smallest width. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Kukimoto such that the inboardmost land has the smallest width and the outboardmost land has the largest width since Shinomiya discloses decreasing the land widths in combination with increasing the groove widths from 
While Kukimoto does not expressly recite an "indicator region" that indicates mounting direction, Kukimoto does discuss the intended mounting direction of the tire (see Fig. 24a,b, discussed above) and Examiner takes Official Notice that is extremely well known and conventional to provide an indication marking on the tire sidewall to denote intended mounting direction for asymmetric tires.
Kukimoto is silent as to the rebound resilience being 35 to 40%. In the same field of endeavor of tire treads, Materne discloses a rubber composition for tire treads (col 1, lines 11-12; col 6, lines 27-30) that exhibits better wear performance without affecting wet traction and rolling resistance for a tire (col 15, lines 1-5; see Table 2, also col 15, lines 1- col 16, line 18). Materne discloses the rebound resilience of the rubber composition as 36-38% at 23C (Table 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Kukimoto with the tread rubber composition taught by Materne in order to attain improved wear performance while maintaining wet traction and rolling resistance properties (col 16, lines 14-18).
Kukimoto discloses embodiments where there are three grooves and four grooves on the tread (see Fig. 32, Fig. 24)--which implies four or five ribs. The land area of each rib equates to the rib's land width times the tread circumference. Since the circumference is approximately the same for each rib, the area relationship is based on the land width relationship. For a tread having four main grooves and five land portions, if each land portion had equal width, then the outboardmost land portion would have an area of 20% of the total area of all the land portions (one land/five total=20%). As detailed above, Shinomiya discloses decreasing land widths and increasing groove widths from an outboard side to the inboard side ([0007,0008,0012]) and depicts the widest land portion with width (L1) as slightly greater than the other land portion widths (L2, L3, L4) (see Fig. 1-3). In Kukimoto as modified by Shinomiya, the outboardmost land portion would have a slightly larger width and its area would be slightly greater than 
Choo, similarly directed towards an asymmetric tread, teaches configuring the tread width of the outer side shoulder land portion as 109 to 120% of the inner side shoulder land portion to improve 
cornering and wear performance ([0017,0020,0037]). Given this range and in view of Shinomiya, the largest area the outboard land portion could occupy is about 23% for a five land portion tire
 (120 /(100+ >100 + >100 + >100 + 120 )= <23%).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outboard shoulder with area that is 20 to 25% of the total area of the land portions since (1) Kukimoto discloses that the tread can have four grooves (see Fig. 24), thus yielding five land portions; (2) Shinomiya discloses decreasing land widths and increasing groove widths from an outboard side to the inboard side to enhance dry road and cornering performance ([0007,0008,0012]) and depicts the widest land portion with width (L1) as slightly greater than the other land portion widths (L2, L3, L4) (see Fig. 1-3)--thus, suggesting the an outboard shoulder land area of greater than 20% of the total; and (3) Choo discloses the outer shoulder land width as 109 to 120% of the inner shoulder land width to improve cornering and wear performance ([0017,0020,0037])--thus suggesting an outboard shoulder land area of at most 23% in Kukimoto (modified). One of ordinary skill in the art would have been motivated to adjust the size of the land portions to control the cornering and wear performance of the tire.
As to the void ratio, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the void ratio as 30 to 40% since Kukimoto discloses configuring the negative ratio to be 5-30% on the outer side and the negative ratio on the inner side to be 10 to 40% (col 10, lines 21-29), said ranges overlapping the claimed range. Examiner notes that the void ratio between the two groove ends in Kukimoto would be the average of the inner and outer sides 
Regarding claim 12, Kukimoto discloses a pneumatic tire comprising a tread region with tread surface and a sidewall region (see Fig. 16, 24a,b, claim 1); the tread comprising a plurality of main groove in the tire circumferential direction (see circumferential grooves 4). In the embodiments of Fig. 24a,b and 25a, Kukimoto discloses configuring the widths of the grooves such that the outside side grooves have smaller widths than the inner side grooves. Kukimoto also discloses configuring the negative ratio to be 5-30% on the outer side and the negative ratio on the inner side to be 10 to 40% (col 10, lines 21-29; Table 1)--thus, the total groove area on the inboard side is larger than the total groove area on the outboard side.
In the Fig. 24 and 25 embodiments, Kukimoto discloses varying groove widths but is silent as to the land widths, particularly wherein the inboardmost land portion has the smallest width and the outboardmost land portion having the largest width. In the same field of endeavor of pneumatic tire treads, Shinomiya discloses a tread having at least three circumferential grooves wherein the land-sea ratio (ratio of land area to groove area) is gradually changed by changing not only the groove widths of the main groove but also the land widths ([0005]). Shinomiya discloses decreasing the land widths and increasing the groove widths from one side of the tread to the other ([0007,0012]) wherein the tire is arranged such that the outboard side has the largest land-sea ratio (i.e., lowest negative ratio) to improve cornering and dry road performance ([0008,0020])--thus, the outboardmost land has largest width and the inboardmost land has the smallest width. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Kukimoto such that the inboardmost land has the smallest width and the outboardmost land has the largest width since Shinomiya discloses decreasing the land widths in combination with increasing the groove widths from 
While Kukimoto does not expressly recite an "indicator region" that indicates mounting direction, Kukimoto does discuss the intended mounting direction of the tire (see Fig. 24a,b, discussed above) and Examiner takes Official Notice that is extremely well known and conventional to provide an indication marking on the tire sidewall to denote intended mounting direction for asymmetric tires.
Kukimoto is silent as to the rebound resilience being 35 to 40%. In the same field of endeavor of tire treads, Materne discloses a rubber composition for tire treads (col 1, lines 11-12; col 6, lines 27-30) that exhibits better wear performance without affecting wet traction and rolling resistance for a tire (col 15, lines 1-5; see Table 2, also col 15, lines 1- col 16, line 18). Materne discloses the rebound resilience of the rubber composition as 36-38% at 23C (Table 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Kukimoto with the tread rubber composition taught by Materne in order to attain improved wear performance while maintaining wet traction and rolling resistance properties (col 16, lines 14-18).
Kukimoto discloses embodiments where there are three grooves and four grooves on the tread (see Fig. 32, Fig. 24)--which implies four or five ribs. The land area of each rib equates to the rib's land width times the tread circumference. Since the circumference is approximately the same for each rib, the area relationship is based on the land width relationship. For a tread having three main grooves and four land portions, if each land portion had equal width, then the outboardmost land portion would have an area of 25% of the total area of all the land portions (one land/four total=25%). As detailed above, Shinomiya discloses decreasing land widths and increasing groove widths from an outboard side to the inboard side ([0007,0008,0012]) and depicts the widest land portion with width (L1) as slightly greater than the other land portion widths (L2, L3, L4) (see Fig. 1-3). In Kukimoto as modified by Shinomiya, the outboardmost land portion would have a slightly larger width and its area would be 
Choo, similarly directed towards an asymmetric tread, teaches configuring the tread width of the outer side shoulder land portion as 109 to 120% of the inner side shoulder land portion to improve 
cornering and wear performance ([0017,0020,0037]). Given this range and in view of Shinomiya, the largest area the outboard land portion could occupy is about 29% for a five land portion tire
 (120 /(100+ >100 + >100 + 120 )= <29%).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outboard shoulder with area that is 25 to 30% of the total area of the land portions since (1) Kukimoto discloses that the tread can have three grooves (see Fig. 32), thus yielding four land portions; (2) Shinomiya discloses decreasing land widths and increasing groove widths from an outboard side to the inboard side to enhance dry road and cornering performance ([0007,0008,0012]) and depicts the widest land portion with width (L1) as slightly greater than the other land portion widths (L2, L3, L4) (see Fig. 1-3)--thus, suggesting the an outboard shoulder land area of greater than 25% of the total; and (3) Choo discloses the outer shoulder land width as 109 to 120% of the inner shoulder land width to improve cornering and wear performance ([0017,0020,0037])--thus suggesting an outboard shoulder land area of at most 29% in Kukimoto (modified). One of ordinary skill in the art would have been motivated to adjust the size of the land portions to control the cornering and wear performance of the tire. As to the void ratio, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the void ratio as 30 to 40% since Kukimoto discloses configuring the negative ratio to be 5-30% on the outer side and the negative ratio on the inner side to be 10 to 40% (col 10, lines 21-29), said ranges overlapping the claimed range. Examiner notes that the void ratio between the two groove ends in Kukimoto would be the average of the inner and outer sides (i.e., if the inner is 30% and outer is 40%, then the tread as a whole would have .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto et al. (US 4905748) in view of Materne et al. (US 6306949) and Feider (US 20090090444).
Regarding claims 11 and 12, Kukimoto discloses a pneumatic tire comprising a tread region with tread surface and a sidewall region (see Fig. 16, 24a,b, claim 1); the tread comprising a plurality of main groove in the tire circumferential direction (see circumferential grooves 4). In the embodiments of Fig. 24a,b and 25a, Kukimoto discloses configuring the widths of the grooves such that the outside side grooves have smaller widths than the inner side grooves. Kukimoto also discloses configuring the negative ratio to be 5-30% on the outer side and the negative ratio on the inner side to be 10 to 40% (col 10, lines 21-29; Table 1)--thus, the total groove area on the inboard side is larger than the total groove area on the outboard side.
Kukimoto does not expressly recite an "indicator region" that indicates mounting direction; however, Kukimoto does discuss the intended mounting direction of the tire (see Fig. 24a,b, discussed above) and Examiner takes Official Notice that is extremely well known and conventional to provide an indication marking on the tire sidewall to denote intended mounting direction for asymmetric tires.
Kukimoto is silent as to the rebound resilience being 35 to 40%. In the same field of endeavor of tire treads, Materne discloses a rubber composition for tire treads (col 1, lines 11-12; col 6, lines 27-30) that exhibits better wear performance without affecting wet traction and rolling resistance for a tire (col 15, lines 1-5; see Table 2, also col 15, lines 1- col 16, line 18). Materne discloses the rebound resilience of the rubber composition as 36-38% at 23C (Table 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Kukimoto with the 
Kukimoto discloses a plurality of land portions (see Figs.) but does not disclose that the outboardmost land has greater width than the other land portions. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outboardmost land as widest since Feider, similarly directed towards an asymmetric tread, teaches that it is preferable for the outboardmost rib to be the widest rib ([0040]) so that the stiffness gradient is higher on the outer side ([0043]).
Kukimoto discloses embodiments where there are three grooves and four grooves on the tread (see Fig. 32, Fig. 24). Further, Feider states that there are preferably four to seven ribs ([0040])--there must be three grooves for four ribs, four grooves for five ribs. Kukimoto does not disclose the percentage of area for the outboardmost rib; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outboardmost rib with area of 20 to 25% (four grooves, clm 6) or 25 to 30% (three grooves, clm 7) since Feider, similarly directed towards an asymmetric tread, teaches that it is preferable for the outboardmost rib to be the widest rib and have a rib width ratio of about 1.2 to 1.8 times the width of the inner rib ([0040, see Table)--thus, the outboardmost rib is slightly larger than the other ribs and yielding a range of ratios which overlap the claimed range. For example, a rib width of 1.2 for the outboardmost and 1.0 for the other three or four ribs would yield an area percentage of about 28% for three ribs (1.2/[1.2+1+1+1]) or 23% for four ribs (1.2/[1.2+1+1+1+1]). One would have been motivated to optimize the stiffness gradient so as to be higher on the outside as taught by Feider ([0043]).
As to the void ratio, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the void ratio as 30 to 40% since Kukimoto discloses configuring the negative ratio to be 5-30% on the outer side and the negative ratio on the inner side to .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding new claims 11-14, Applicant argues that the claimed combination of elements coupled to the numerical ranges yields unexpected results of simultaneously achieving satisfactory rolling resistance and performance with respect to handling during turns in even better fashion.
Examiner does not find the arguments and results persuasive. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The results in the tables of Figs. 5 and 6 do not show a significant or marked improvement in hydroplaning, cornering, and rolling resistance performance between the values within the range and those that lies just outside the range. Some variations in these properties would be expected as the degree of groove area and land area are adjusted. It is noted that Kukimoto expressly recognizes that the decreasing negative ratio causes water discharging performance to deteriorate (col 10, lines 20-26)--thus, differences in hydroplaning performance are not unexpected. Shinomiya recognizes changes in the land-sea ratio (negative ratio) affect cornering performance ([0008]), and Choo also teaches providing outboard shoulder land portions with increased widths to enhance cornering performance ([20]). Thus, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT C DYE/Primary Examiner, Art Unit 1749